Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/888,179 filed on
May 29, 2020.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed an amendment on June 11, 2021 under 37 CFR 1.111 in response to a non-final rejection dated May 17, 2021.
Claims 1-20 are currently pending.

Allowable Subject Matter
	Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As evidenced by the prosecution history the pending claim are considered to be in condition for allowance. Furthermore, a new and updated search of prior art (see Search Results, Notice of References Cited and ip.com searches for NPL and PL) failed to result in finding a prior art that, alone or in combination with prior art of record, could be used to disclose the following limitations of independent claims 1 and 12:
“receiving, from a server system, a first video sub-stream comprising a first plurality of images of a scene;
“playing the first video sub-stream;
“detecting selection of a region of interest in the scene;
“transmitting the selected region of interest to the server system;
“receiving, from the server system, image data of the selected region of interest, wherein the image data is located from a second plurality of images of a second video sub-stream corresponding to the first video sub-stream;
“wherein images of the second video sub-stream (i) have a higher image resolution than images of the first video sub-stream, or (ii) are received at a higher frame rate than images of the first video sub-stream; and
“displaying the image data.”
Furthermore, Applicant has filed a Terminal Disclaimer on June 11, 2021 under the provisions of 37 CFR 1.321 and paid the fee pursuant to 37 CFR 1.20(d) to overcome double patenting rejection over US Patent No. 10,671,858.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485